Citation Nr: 9934133	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-17 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of infectious 
mononucleosis, to include hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel

INTRODUCTION

The veteran has verified active service from June 1959 to 
March 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1997 rating decision from the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO), which denied entitlement to service connection 
for residuals of infectious mononucleosis, to include 
hepatitis C.



FINDINGS OF FACT

Competent medical evidence of a nexus between hepatitis C, or 
any other current disorder, and an incident of service have 
not been presented.  



CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of infectious mononucleosis, to include hepatitis C, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect the veteran was treated for 
infectious mononucleosis in November 1960.  It was noted that 
there was no jaundice or gross liver enlargement.  Clinical 
records also reflect treatment for a boil on the veteran's 
back in January and February 1961.  Upon separation 
examination dated in March 1961, no relevant defects or 
complaints were noted.

Private hospital records dated in January 1991 reflect 
treatment for a myocardial infarction.  

Private hospital records dated in May 1993 reflect the 
veteran was hospitalized to rule out a myocardial infarction.  
Diagnoses of unstable angina, coronary atherosclerosis, 
unspecified hyperlipidemia, and congestive heart failure were 
noted.  

Private medical records dated in 1995 reflect an inability to 
lose weight and elevated liver enzymes.  Impressions of 
elevated liver enzymes, coronary artery disease, bilateral 
lumbar radicular back pain, hypercholesterolemia, and 
overweight were noted.  Testing for hepatitis C was planned.  
A February 1995 laboratory record reflects a positive 
hepatitis C analysis.  

VA records dated from February 1996 to December 1997 reflect 
a relevant assessment of chronic active hepatitis C and 
continuing cardiac care.  

In April 1998, the RO received from the veteran copies of 
material regarding the saw palmetto, milk thistle, and 
astragalus herbs and their uses in treating illnesses.  

Medical material regarding mononucleosis and hepatitis 
retrieved from the Internet was received by the RO in May 
1998.  The evidence notes that the Epstein-Barr virus, which 
causes infectious mononucleosis, can also cause hepatitis but 
it was not common.  The evidence also noted that 
mononucleosis was quite common.  The signs and symptoms of 
mononucleosis and the hepatitis virus as well as the various 
routes of infection were also discussed.  

At his July 1999 hearing before a member of the Board, the 
veteran testified that while he was treated for mononucleosis 
during service, his blood was drawn several times and he 
received some type of intravenous fluid.  (Transcript, page 
4).  The veteran also testified that he was mistakenly put in 
the hepatitis ward when he initially arrived at the hospital.  
(Transcript, pages 4-5).  The veteran reported receiving 
treatment for a stab wound to his back at a field hospital.  
(Transcript, page 5).  The veteran testified that he had no 
tattoos, had not ever taken drugs, and had no surgeries since 
service other than angioplasty in 1991.  (Transcript, pages 
6-7).  

The veteran stated that a physician told him that the 
hepatitis had probably been dormant in his body and caused 
the fatigue he had felt.  (Transcript, page 7).  He also 
stated that the physician told him that he probably 
contracted hepatitis during his military service.  
(Transcript, page 7).  The veteran testified that his 
hepatitis was under control but he still suffered from 
fatigue.  (Transcript, page 7).  The veteran reported 
experiencing fatigue after his discharge from service and 
stated that he was discharged from service because he was 
unable to perform his duties due to fatigue.   (Transcript, 
pages 8, 11-12).  The veteran testified that he was first 
diagnosed with hepatitis in 1993.  (Transcript, page 9).  The 
veteran also stated that he did not seek much in the way of 
medical treatment after his discharge from service, except 
when he was very fatigued.  (Transcript, page11).  The 
veteran indicated that the medical materials submitted were 
obtained from the Internet.  (Transcript, page 13).

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1131 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as 
hypertension, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability; lay or medical 
evidence of the incurrence or aggravation of a disease or 
injury in service; and competent medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v.  Brown, 7 Vet. App. 498 (1995).  A 
claim based on chronicity may be well grounded if the chronic 
condition is observed during service, continuity of 
symptomatology is demonstrated thereafter and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  
Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran contends that his hepatitis C is a residual of 
the infectious mononucleosis diagnosed during service.  The 
veteran has also reported a history of fatigue, fever and 
nausea from 1965 to the present.  The veteran reported 
seeking treatment from physicians and hospitals in Alabama, 
Louisiana, Colorado, Minnesota, and Texas.

Following a careful review of the evidence of record, the 
Board concludes that the veteran's claim of entitlement to 
service connection for residuals of mononucleosis, to include 
hepatitis C, is not well grounded and must be denied.

Although the veteran's service medical records clearly 
reflect treatment for infectious mononucleosis, the record is 
silent for competent medical evidence of a nexus between the 
veteran's hepatitis C and the in-service mononucleosis.  
Unfortunately, the veteran's claim is supported solely by his 
own contentions.  The veteran adamantly contends that he 
developed hepatitis C as a result of his infectious 
mononucleosis and that the fatigue he suffered subsequent to 
his discharge from service was actually hepatitis.  As stated 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter "the Court"), where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

The record does not reveal that the veteran possesses any 
medical expertise.  Thus, his lay medical assertions to the 
effect that his in-service infectious mononucleosis caused or 
substantially or materially contributed to his hepatitis C 
have no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  While the veteran is competent to testify 
regarding the events that are alleged to have occurred during 
his active service, he is not competent to diagnose the 
etiology of his own disorder or disease.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 16 (1993); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. 
App. 93-95 (1993); and Clarkson v. Brown, 4 Vet. App. 565, 
657 (1993).

The Board is cognizant of the medical materials submitted by 
the veteran as well as the Court's decision in Wallin v. 
West, 11 Vet. App. 509 (1998), wherein the Court found 
treatise evidence sufficient to well ground the appellant's 
claim.  In Wallin, the veteran provided evidence that he was 
HLA-B27 positive and excerpts from medical texts supporting 
his contentions that because of his genetic predisposition, 
he was at a heightened risk of developing the disorder for 
which he claimed entitlement to service connection.  The 
Court found that the medical treatise evidence discussed the 
plausibility of such a link and did not simply provide 
generic statements.  

However, the Board notes that the medical materials submitted 
in this action are not taken from recognized or published 
medical treatises.  They are printed from various Internet 
sites and in fact several state that specific medical advice, 
diagnoses and treatment should be obtained from a doctor.  
Additionally, the materials submitted reflect generic 
statements to the effect that the virus which causes 
mononucleosis can also cause hepatitis.  The materials do not 
discuss, with any degree of specificity or certainty, a link 
between mononucleosis and the hepatitis C virus.  These same 
materials also note that the mononucleosis virus is quite 
common.  Thus, the Board finds the medical materials 
submitted by the veteran insufficient to well ground the 
veteran's claim.  See Sacks v. West, 11 Vet. App. 314 (1998).

The Board also recognizes that the veteran has reported 
continuing symptomatology of fatigue since 1965, and he has 
reported receiving treatment from physicians and hospitals in 
Alabama, Louisiana, Colorado, Minnesota, and Texas.  However, 
there is no evidence of record that any of these hospitals or 
physicians diagnosed hepatitis C or related any of the 
veteran's symptoms to infectious mononucleosis.  The 
competent medical evidence of record reflects that hepatitis 
C was diagnosed in 1995, following hospitalizations in 1991 
and 1993.  Additionally, the veteran's separation examination 
dated in March 1961 is devoid of any mention of continued 
symptoms of fatigue or other problems.  Because competent 
evidence relating the symptomatology to infectious 
mononucleosis in service has not been shown, the Board 
concludes that the veteran has not demonstrated the presence 
of a chronic disorder in service or evidence of continuity of 
symptoms that would warrant further development under 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997); Grover v. West, 12 Vet. App. 109 (1999).  

Accordingly, in the absence of competent medical evidence of 
a nexus between the veteran's hepatitis C, or any other 
disorder, and his in-service infectious mononucleosis, the 
claim is not well grounded and must be denied.



ORDER

Entitlement to service connection for residuals of infectious 
mononucleosis, to include hepatitis C, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

